DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.

Status of claims
This office action is in response to the amendment received on 06/22/2022.
Claims 1, 3, 7, 11, 15 were amended.
Claims 2, 10 and 12 were canceled.
Claims 18-20 were previously withdrawn.
Claims 1, 3-9, 11 and 13-21 are pending.
Claims 1, 3-9, 11, 13-17 and 21 were examined.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11, 13-17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 were amended to recite “in response to receiving the request for data from the specified data provider, determining that the particular one software component may access the data from the specified data provider if the specified data provider is operated by a party that operates the electronic delivery platform”. The specification as filed recites, inter alia:

“[0012] According to some embodiments, a data provider operates the application portal. In other embodiments, another service or organization, unrelated to a data provider, operates the application portal.
[0013] According to some embodiments, the application portal is operated by one party and at least one other party provides software components and/or data. According to some embodiments, the portal operator contractually binds third-party software component developers and/or third party data providers to comply with certain policies, e.g., terms of service, set forth by the operator of the application portal. According to some embodiments, third-party software component developers and data providers may be individuals or organizations.
[0017] According to some embodiments, software components distributed from the application portal that are configured to access other data may be required, by technical restrictions, contractual obligation, or both, to access such data through the services of the application portal operator and to use data delivered by the operator of the application portal if such data is available through the application portal or from the application portal operator.
[0018] For example, in one embodiment, a stock charting software component developed by a third party may access historical stock information and charting functions provided by a data provider such as Bloomberg, where Bloomberg is also the operator of the application portal, but would be prohibited from accessing historical stock information and charting functions from a different data provider. Such a model would integrate the software component on the application portal with other services offered by the operator of the application portal and, in an embodiment, may support various subscription and revenue models, as discussed in more detail below.[0077] In an embodiment, software components may be supplemented by data from data center 306, which may be operated by the operator of the application portal 304. In another embodiment, software components may be supplemented by data from data source 302 supplied by the developer/data provider or a third-party data source, using the application portal operator's data center 306 as a proxy. According to some embodiments, software components configured to be supplemented by data from data source 306 may receive triggers or alerts from data source 306, and update the software component or content accordingly...
[0080] Fig. 6 illustrates an embodiment of a software component on the application portal 602 consuming data from a third-party data source 606, with such third-party data hosted within the data center 606 operated by the application portal operator. API 604 operates as an interface between application portal 602 and data center 606, and may negate the need for application portal 602 and data center 606 to be configured to directly communicate.”
Therefore, the specification as filed does not recite the manner in which the "determining" step/function is performed. Specifically, the claims were amended to recite "receiving a request from the particular one software component for data from a specified data provider; in response to receiving, by the application portal, the request for data from the specified data provider, determining that the particular one software component may access the data from the specified data provider if the specified data provider is operated by a party that operates the electronic delivery platform; and in response to determining that the particular one software component may access the data from the specified data provider, transmitting…". This language requires the platform to perform a determination, based on a received request, of whether the party the request is received from (i.e. specified data provider) "is operated" by the same entity (party) that "operates the electronic delivery platform". The algorithm for this determination was not reasonably found in the specification as filed. The closest language found in the specification (paragraph [0018]) recites that a component "may access" some data "by a data provider such as Bloomberg, where Bloomberg is also the operator of the application portal", however, this appears to merely describe the environment in which the exemplary embodiment is executed. The specification as filed, for instance, does not recite in which manner this determination of which party operates which provider and/or platform, especially in "response to receiving... (a) request"., the specification as filed does not provide sufficient written description for the claimed language (see MPEP 2161.01). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. Dependent claims 3-9, 13-17 and 21 are also rejected since they depend on claims 1 and 11, respectively.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11, 13-17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 11 recite: “determining that the particular one software component may access the data from the specified data provider if the specified data provider is operated by a party that operates the electronic delivery platform”. It is unclear by the claim language whether the language “if” refers to “determining” (i.e. “determining… if…”), or whether it refers to “may access” (i.e. “may access… if…”). In other words, it is unclear whether the step/function of "determining" is contingent in the "if" clause or whether the access is contingent on the "if" clause. This duality renders the scope of the claims unclear. For purposes of Examination, Examiner considers the latter. Dependent claims 3-9, 13-17 and 21 are also rejected since they depend on claims 1 and 11, respectively.

Claim 8 recites the trademark/trade name “.NET”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a “particular one software component” and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 11-17 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagpal et al. (US 2011/0082900 A1) in view of Ghanaie-Sichanie et al. (US 2010/0274910 A1).

With respect to claims 1 and 11, Nagpal et al. teach an electronic delivery platform for distributing a plurality of software components to a user device; and a method for operating an electronic delivery platform for distributing a plurality of software components to a user device (Systems and methods to store, retrieve, manage, augment and monitor applications on appliances) comprising:
receiving the plurality of software components via a computer network from one or more authorized software developers, each software component of the plurality of software components configured to execute only in a controlled execution environment (see Applications may be uploaded to the server 140 by developers, paragraphs [0035] and [0041]; to be downloaded with a security component or wrapper Appguard, matching the requirements of the target device, paragraph [0044]); 
receiving a request, from the user device, for access to a particular one software component of the plurality of software components (see Fig. 2B, user initiates a session and selects application, steps 214-218,  and paragraphs [0038]-[0043]; Fig. 4A, server receives user application request 420, paragraph [0058]); transmitting the particular one software component to the user device for execution in the controlled execution environment (see application downloaded with a security component or wrapper, paragraph [0044]; Fig. 3, paragraph [0053]; Fig. 4A, step 450, deploying application to the appliance 120, paragraph [0061]); 
receiving a request from the particular one software component for data (see Fig. 3, application running on the appliance 120 interacts with the server 140, paragraph [0057]; further communication between appliance 120 and server 140 may occur, paragraph [0062]). 
Nagpal et al. do not explicitly disclose a method and platform comprising:  the data from a specified data provider; in response to receiving the request for data from the specified data provider, determining that the particular one software component may access the data from the specified data provider if the specified data provider is operated by a party that operates the electronic delivery platform; and  in response to determining that the particular one software component may access the data from the specified data provider, transmitting the data to the particular one software component executing on the user device, wherein the particular one software component uses the transmitted data.  
However, Ghanaie-Sichanie et al. disclose a method and platform (Hosted application sandbox model) comprising:  
the data from a specified data provider (see Fig. 5, paragraph [0033] "For example, a first request 168 may be generated by the first application user interface 108 to be executed by the first application executable 154." Examiner notes that the reference discloses both applications rendered on a web browser or rendering a user interface that accepts input and displays output. See paragraph [0016] "an application server may remotely execute an application and may send instructions to the computer to render a user interface for the user that accepts input and displays output", as an alternative example to applications rendered within a web-browser); 
in response to receiving the request for data from the specified data provider, determining that the particular one software component may access the data from the specified data provider if the specified data provider is operated by a party that operates the electronic delivery platform (see Fig. 5, paragraph [0033] "Because the first request 168 is generated by the first application user interface 108, it is associated with the same subdomain as associated with the first application user interface 108, i.e., the "app1.host1.com" subdomain. The computer 22 thereby implements a cross-domain restriction policy check of the first request 168, and because the first request 168 is directed to an application 80 associated with the same distinct subdomain, the computer 22 permits the first request 168 to issue."); and 
in response to determining that the particular one software component may access the data from the specified data provider, transmitting the data to the particular one software component executing on the user device, wherein the particular one software component uses the transmitted data (see Fig. 5, paragraph [0033] "Due to the mapping of the distinct subdomain by the application registering component 162, the first request 168 is delivered to the same IP address as the application host 12, i.e., 207.46.30.34, and is accordingly routed to the first application host 12. Upon receiving the first request 168, the application host 12 may determine that the first request 168 was addressed to the "app 1.host1.com" subdomain, and may deliver it to the first application 80 for execution. The first request 168 is therefore permitted by the cross-domain restriction policy of the computer 22."; Fig. 6, paragraph [0035] "presenting 200 to the user an application user interface of the application served from the distinct subdomain"). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the cross-domain restriction policies as disclosed by Ghanaie-Sichanie et al. in the method and platform of Nagpal et al., the motivation being to reduce vulnerabilities of hosted applications, such as malicious actors interfering with other applications executing on the application host, or with applications executing on the user's computer, by restricting an application to accessing resources associated with the subdomain to which the application belongs (see Ghanaie-Sichanie et al., paragraphs [0003] and [0004]).


With respect to claim 4, the combination of Nagpal et al. and Ghanaie-Sichanie et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Nagpal et al. disclose a method further comprising: receiving one or more queries for a purchase of or a subscription to the particular one software component (see Figs. 5B and 5D, receiving query from developer, reviewing prior to performing a bulk purchase of the application, paragraphs [0067] and [0068]). 
With respect to claim 5, the combination of Nagpal et al. and Ghanaie-Sichanie et al. teaches all the subject matter of the method as described above with respect to claim 1. Furthermore, Nagpal et al. disclose a method further comprising: distributing the plurality of software components from an application portal (see Fig. 5A, typical User's 110 application marketplace, paragraph [0066]). 

With respect to claims 6 and 14, the combination of Nagpal et al. and Ghanaie-Sichanie et al. teaches all the subject matter of the method and platform as described above with respect to claims 5 and 11. Furthermore, Ghanaie-Sichanie et al. disclose a method and platform further comprising: distributing the data from a data center (see Fig. 2, web application resource 58, paragraph [0018]). 

With respect to claims 7 and 15, the combination of Nagpal et al. and Ghanaie-Sichanie et al. teaches all the subject matter of the method and platform as described above with respect to claims 6 and 14. Furthermore, Ghanaie-Sichanie et al. disclose a method and platform wherein the data center is a network proxy between the particular one software component executing in the controlled execution environment and the specified data provider (see paragraph [0004], "For example, an application may only access remote resources that are hosted within the particular subdomain,"; applications received from third parties, paragraph [0028]; Fig. 5, paragraph [0031] "These application interfaces may issue requests to the application host 12 over the network 24, such as interfacing with the executing applications 20 and accessing remotely stored resources. In view of this scenario, the application host 12 may facilitate the registering and execution of applications in a manner that promotes the isolation of respective applications 20.... first application resource (e.g., a database, a media object, or a help document displayed within the application)," paragraph [0032] "the application registering component 162 allocates for the first application 80 a distinct subdomain of the domain of the application host 12. For example, if the application host 12 services the "host1.com" domain, the first application 80 may be allocated the "app1.host1.com" subdomain, and may be accessible at http://app1.host1.com"); 

With respect to claim 16, the combination of Nagpal et al. and Ghanaie-Sichanie et al. teaches all the subject matter of the platform as described above with respect to claim 11. Furthermore, Nagpal et al. disclose a platform further comprising: identifying, by an operator of the application portal, the one or more authorized software developers (see developer authentication, paragraph [0035]; Fig. 5B, user summary list including developer title and name, paragraph [0067]). 

With respect to claims 21 and 17, the combination of Nagpal et al. and Ghanaie-Sichanie et al. teaches all the subject matter of the method and platform as described above with respect to claims 6 and 11. Furthermore, Nagpal et al. disclose a method and platform wherein the operator of the application portal is different than the one or more authorized software developers (see user with approving role (IT Manager), different than user with up-loader permission role (Developer), paragraph [0064]). 


Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagpal et al. (US 2011/0082900 A1), in view of Ghanaie-Sichanie et al. (US 2010/0274910 A1), and in view of Naslund et al. (US 2005/0278787 A1).

With respect to claim 3, the combination of Nagpal et al. and Ghanaie-Sichanie et al. teaches all the subject matter of the method as described above with respect to claim 2. The claim, however, recites non-functional descriptive material. Claim 3 recites “wherein the data is a stream of data”, which merely describes the type of data transmitted. According to MPEP 2112.01 III, for “method cases the relevant inquiry is whether a new and nonobvious functional relationship with the known method exists.” Merely describing the type of data (i.e. stream of data) does not provide a new and unobvious relationship to the claimed step of “transmitting the data”. In fact, one of ordinary skill in the art could even reasonably argue that every data transmission, under BRI, is a “stream of data”. While the entirety of claim 3 represents non-functional descriptive material and is therefore not given patentable weight, this difference is insufficient to distinguish the claims over Nagpal et al. and Ghanaie-Sichanie et al. However, in the interest of compact prosecution, and assuming weight was to be given to the non-functional descriptive material recitations above, Naslund et al. discloses a method (Robust and flexible digital rights management involving a tamper resistent identity module) wherein the data is a stream of data (see "the content provider delivers the ordered digital content… either as downloaded data or streaming data", paragraph [0057];"there is no real difference between download and streaming", paragraph [0145]. Note that Ghanaie-Sichanie et al. disclose a "media object", see paragraph [0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the DRM agent's capabilities as disclosed by Naslund et al. in the method of Nagpal et al. and Ghanaie-Sichanie et al., the motivation being to enabling usage of ordered digital content, regardless of the chosen transmission method (i.e. downloading or streaming) (see Naslund et al., paragraph [0014]. See also recited references [10]-[12]).

With respect to claims 9 and 13, the combination of Nagpal et al. and Ghanaie-Sichanie et al. and Naslund et al teaches all the subject matter of the method as described above with respect to claim 3 and the combination of Nagpal et al. and Ghanaie-Sichanie et al. teaches all the subject matter of the platform as described above with respect to claim 11. Furthermore, Nagpal et al. disclose a method and platform further comprising: 
monitoring the particular one software component that was transmitted to the user device (see "These applications may then be managed, functionally augmented, and monitored by the application management system", paragraph [0032]); and 
updating the particular one software component that was transmitted to the user device (see paragraphs [0033] and [0049]). 


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagpal et al. (US 2011/0082900 A1), in view of Ghanaie-Sichanie et al. (US 2010/0274910 A1), in view of Naslund et al. (US 2005/0278787 A1) and in view of .NET Framework 4 (NPL).

With respect to claim 8, the combination of Nagpal et al., Ghanaie-Sichanie et al. and Naslund et al. teaches all the subject matter of the method as described above with respect to claim 3. Furthermore, even though the language “software… employs a .Net Framework…” is directed to a not positively recited method step and therefore carries no patentable weight, in the interest of compact prosecution, while Nagpal et al. explicitly recite “an AppGuard normally comprises source code that has been compiled into executable code matching the requirements of the target device. Target device platforms include, but are not limited to, J2ME, Windows Mobile, Android, iPhone, and LiMo.”, The combination of Nagpal et al., Ghanaie-Sichanie et al. and Naslund et al. does not explicitly teach a method wherein the executing the particular one software component in the controlled execution environment employs a .NET Framework Client Profile resident on the user device. 
However, .NET Framework 4 discloses a method wherein the particular one software component for execution in the controlled execution environment employs a .NET Framework Client Profile resident on the user device (see .NET Framework Client Profile and project templates, pages 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the .NET Framework Client Profile as disclosed by .NET Framework 4 as one of the many design choices for “matching the requirements of the target device” of the method of Nagpal et al., Ghanaie-Sichanie et al. and Naslund et al., the motivation being to improve the deployment experience by having smaller download sizes and quicker install times and also providing a smaller redistribution package that installs the minimum set of client assemblies on the user's computer, without requiring the full version of the .NET Framework 4 to be present (see .NET Framework 4, when to use, page 2). This option would be particularly advisable for mobile lightweight target platforms.


Response to Arguments/Amendments
Claim rejections - 35 USC § 112(a)
With respect to Applicant’s arguments (see remarks, page 11, filed on 06/22/2022), Applicant asserts “support for amended claims can be found throughout the Specification and at least paragraphs [0017] and [0018] (see remarks 06/22/2022, page 11)”. Examiner respectfully disagrees. Examiner is in the position that the specification as filed fails to describe the manner in which the claimed steps/functions are performed, as amended. Therefore, the claims are rejected under 35 USC § 112(a) as further detailed above.

Claim rejections - 35 USC § 112(b)
Applicant’s amendments and arguments (see remarks, pages 7-9, filed on 06/22/2022), with respect to the rejection of claims 1-2, 4-7, 11-17 and 21 under 35 USC § 112(b) have been fully considered. With respect to claim scope , Applicant asserts “Applicant reiterates the argument presented in the response filed January 20, 2022, and submits that it is clear that claim 11 is directed to an electronic delivery platform, as described in the preamble, comprising an application portal”. Examiner finds Applicant's arguments persuasive, therefore the rejection was withdrawn. Examiner considers the language "wherein the particular one software component uses the transmitted data" as functional language describing the context of the step of "transmitting the data to the particular one software component executing on the user device".

Claim rejections - 35 USC § 103
Applicant’s amendments and arguments (see remarks, pages 9-11, filed on 06/22/2022), with respect to the rejection of claims 1 and 11 under 35 USC § 103 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection of the amended claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Non-patent Literature

Cook et al. (NPL 2004, listed in PTO-892 as reference "U") disclose "Component middleware to support non-repudiable service interactions", including non-repudiable service invocation and non-repudiable information sharing.
Meinel, " et al. (NPL 2005, listed in PTO-892 as reference "V") disclose "A dynamic, secure and multi-solutions supported middleware system", including role based access control.
G. Cheng et al. (NPL 2009, listed in PTO-892 as reference "W") disclose "Building dynamic integrity protection for multiple independent authorities in virtualization-based infrastructure", including ensuring that secrets belonging to an authority are only accessed in appropriate environment that the authority trusts.

Patent Literature

Baitalmal et al. (US 2009/0037287 A1) disclose software marketplace and distribution system, including a marketplace for distributing software components.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571) 270-1592. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.C./Examiner, Art Unit 3685 

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685